Title: From George Washington to Robert Cary & Company, 20 July 1771
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernn 20th July 1771.

Our Goods by the Liberty Captn Walker came to hand in good order, and soon after his arrival; as they generally will do when shipd in a Vessell to this River, and scarce ever, when they go to any others (unless they should be dispatchd in one of your own Ships, and the Captn particularly Instructed concerning the delivery of them) for it don’t often happen that a Vessell bound to one River, has Goods of any consequence for another, and the Masters in these cases keep the packages till an accidental Conveyance offers, and for want of better oppertunities frequently commit them to Boatmen who care very little for the Goods so they get there freight and often Land them where it suits there convenience, not where they have engagd to do, which was the case of those Parcels sent by Saunderson. It is to little purpose therefore to recommend it to us to seek redress of the Master’s for these delays or abuses (thô it may be the only remedy left) unless the injury is of so extensive a Nature as to make it worth while to be at some expence and trouble to watch for & find out the Captns—Our Situation in this Country differs very widely from yours; A ship going from Virginia to London is always, and with ease, to be met with at that Port, but a Ship from London to Virginia may be in Rappahanock or any of the other Rivers three Months before I know any thing of her arrival, and

may make 20 Voyages without my seeing, or even hearing of the Captn; in the same manner that Vessells may Trade to Liverpool, Whitehaven, or Bristol unknown to you—It is more expedient therefore to prevent the Evil, than to redress it afterwards, and this is very easily done by sending the Goods out in Ships belonging to the River they are destined for. So much in answer to that part of your Letter of the 13th of Novr advising me to make Saunderson (A Man I never saw in my life, and perhaps never shall) pay the extra: expence I was put to in getting my Goods from Mr Blands Warehouse at Boyds hole.
There are several other Passages in the Letter above mentioned that I think it incumbant upon me to take some notice of, not that I am fond of dwelling upon a Subject that is full as disagreeable to me as it can be to you, but because there is one Paragraph in particular in it, respecting the Window glass, which appear’s to me to contain an Implication of my having deviated from the truth; why else should you require, in the name of the person you bought it of, a Square to be sent you? and what end was it to answer, but to charge me indirectly with a misrepresentation of the Fact? for if it was supposed by Mrs Dennis that I had related a Falsehood, it might as well have been imagined, that I would have practiced a deceit; as there cou’d have been no difficulty in making Mrs Ann Dennis a square of 8 by 10 out of 9 & 11 and any one who would condescend to practice the one, would not hesitate to execute the other; But, however Credulous I may have been in relation to the Prices of Tobacco I could not well have been so in respect to the measurement of the glass when I built a House with Sashes 9 by 11 and got squares that would not fit them. I do not repeat this matter with a view of having any allowance made me; I neither want nor would accept of any; but to shew, that it is much more likely Mrs Dennis should put up a box of 8 by 10 through carelessness, or by mistake, than that I should mistake the size when I come to use it—I had nothing more in view when I made the complaint first than to shew how inattentive the Tradesmen and shopkeepers sometimes are, that I might be relievd from the like Inconveniences for the time to come; This was my reason also for taking notice of the Duffield from Mauduit & Co.; not that I expected any deduction from the price, as he could not see the Condition of the Cloth for want of my having an oppertunity of Reshipping

it, an Inconvenience we are obliged to submit to and is among the disadvantages attending my Shipping to a House that has no Connection with the River I live on as it is seldom we have it in our power of sending any little trifling matters which wants repairs, alterations, &ca to London, not choosing to put Captns of Vessells with whom we have no concern, nor any way of obliging in return to any trouble in sending for, or taking the charge of them. So likewise is it a disadvantage on acct of your Letters which come chiefly by York and James River Ships, by which means I have the postage from Williamsburg to Alexandria always to pay, which upon a Letter that contains an Acct of Sales, or that has any thing else Inclosed amounts often to four, five, and sometimes 8 or 10/ which in the end increases to no trifling Sum.
I observe what you have said in respect to the purchase of our Goods with ready Cash; It is what those who have money in your hands, or who pay Interest for the Loan of yours have an undoubted write to expect; and if we are allowed the benefits of debenture, and the prompt payment of Goods (for I am told, the Tradesmen & shopkeepers generally, if not always, make out their Notes on 12 or more Months Credit according to the general run of their dealings, and then discount according to the payments) I say if these are allowed it is all we have a right to expect; and yet, I do aver that I can buy Linnen and many other Articles in the Stores here in their Sterling way of dealing [cheaper] than I can Import them, which is a mistery not easy to be accounted for as I do not conceive that you are chargd the retail prices for the Goods you purchase: For though the quantity that I, or any other Individual may want is small, yet, when it is considered that one Person has a demand for twenty pounds worth, another for Fifty, a third for an hundred, and so on to the amount of thousands for an Article (Linnen for Instance) to be shipd of at one and the sametime, surely the whole is of dignity enough to bring you under the denomination of a wholesale purchaser, and sufficient to entitle you to all the benefits of a drawback upon the exported goods—This is the light in which things have always appeard to me—I may be mistaken however in my conjectures for want of a better knowledge of Trade—and if I expect any thing that is unreasonable, or inconsistent with the principles of a just, fair, and practicable commerce, I am

sure I do not desire to be endulged in it but I cannot help adding that it has ever been my opinion that, in return for the heavy charges upon our Tobacco and the ample and uncommon Commission’s which is drawn upon the Sales of it, we ought to reap every advantage which can be procurd in the purchase of our Goods, otherwise I should be glad to know to what end we Import them.
I directed Mr Valentine before I left Williamsburg in May last to let Captn Peterson have my Tobacco as soon as he arriv’d amounting to 20 Hhds and 51 Hhds of Mr Custis’s on which please to insure Ten pounds pr Hhd in case of loss.
Inclosed are Invoices on such Goods as are wanted for myself, Mr and Miss Custis on this, and York River; which please to send as directed, and as soon as you can as there are several articles much wanted, among which Mr Custis would be very glad to receive his Gun. If an oppertunity to York or James River happens so as there is a moral certainty of its arising before the 25th of Octr it might be sent to the care of Mr Valentine as I am always in Williamsburg towards the last of the General Courts in April and October and could then bring it up for him.
I must request the favour of you to be particular in directing the Scythe Maker to furnish me Scythes exactly agreeable to my Order, otherwise they will be of very little use to me; As, in the first Inste I have given the size that suits our business best—in the next, as they are intended to fix to Cradles for cutting our Wheat and other grain, if one Scythe gives way in the throng time of Harvest another can be put to the same Cradle immediately, without loss of time; Whereas a Scythe differing in length or shape, requires a Cradle proportionate and takes more time to make than we have to spare at that busy Season; so in like manner I am to beg that, where particular direction’s is given touching any other Article, it may be attended to accordingly.
Our Association in Virginia for the Non-importation of Goods is now at an end except against Tea, Paper, Glass, and Painters Colours of Foreign Manufacture: you will please therefore to be careful that none of the glass, Paper, &ca containd in my Invoices are of those kinds which are subject to the duty Imposed by Parliament for the purpose of raising a Revenue in

America. The late great Calamity which has befallen this Country by the overflowing of the Waters will be communicated to you I expect through so many different Channels that it is scarce worth My while to touch upon the Subject—Neither my Ward nor self have sustaind any damage by this disaster, but it is expected, that it cannot fail to have some effect upon the prices of Tobo in wch case we suppose ours will reap the advante of it as well as others. I am Gentn Yr Most Hble Servt

Go: Washington

